t c memo united_states tax_court michael sawukaytis petitioner v commissioner of internal revenue respondent docket no filed date michael sawukaytis pro_se kimberly j webb for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure and an addition_to_tax of dollar_figure pursuant to sec_6651 in petitioner’s federal_income_tax all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - the issues for decision are whether petitioner received gross_income subject_to tax as determined by respondent whether petitioner is liable for an addition_to_tax for failing to file a federal_income_tax return for and whether petitioner engaged in behavior warranting the imposition of a penalty pursuant to sec_6673 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed his petition petitioner resided in ann arbor michigan during petitioner was employed at the ford motor co ford in ford paid petitioner dollar_figure in wage income in petitioner received a dollar_figure state tax_refund for and dollar_figure of interest from a credit_union petitioner did not file a federal_income_tax return for pursuant to sec_6020 respondent prepared a substitute for return for petitioner opinion sec_61 defines gross_income as all income from whatever source derived gross_income includes compensation_for services and interest sec_61 petitioner does not challenge the facts on which respondent’s determinations are based or respondent’s calculation of tax petitioner stipulated that during he received compensation from ford at trial petitioner testified that during he received interest_income and a state tax_refund in motions at trial and on brief petitioner advanced shopworn arguments characteristic of tax-protester rhetoric that has been universally rejected by this and other courts 848_f2d_1007 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir petitioner argues that the income_tax is an excise_tax and that he did not engage in excise taxable activities in we shall not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir accordingly we sustain respondent’s deficiency determination respondent also determined that petitioner is liable for an cf sec_7491 effective for court proceedings arising in connection with examinations commencing after date petitioner does not contend that his examination began after date or that sec_7491 is applicable to his case in any event we do not find that resolution of this case depends on which party has the burden_of_proof we resolve the issue on the basis of a preponderance of evidence in the record regardless of which party has the burden_of_proof we still sustain respondent’s deficiency determination for the reasons stated below petitioner testified the income_tax is an excise_tax congress who sets the laws even says so in the congressional record the income_tax is therefore not a tax on income q4e- addition_to_tax pursuant to sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect rule a 469_us_241 ’ petitioner stipulated that he did not file a return for and he offered no evidence showing that his failure_to_file was due to reasonable_cause and not due to willful neglect accordingly we hold that petitioner is liable for the addition_to_tax under sec_6651 a sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous positions in the proceedings or instituted the proceedings primarily for delay a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir on date petitioner filed a request for admissions cf sec_7491 effective for court proceedings arising in connection with examinations commencing after date petitioner does not contend that his examination began after date or that sec_7491 is applicable to his case - - most of the requested admissions regarded respondent’s opinion about the sixteenth_amendment and whether the income_tax was a direct or indirect_tax on date respondent filed a response to petitioner’s request for admissions on date petitioner filed a motion for review of response to petitioner’s request for admissions petitioner alleged that respondent’s responses to petitioner’s paragraphs regarding respondent’s opinion about the sixteenth_amendment and whether the income_tax was a direct or indirect_tax were insufficient on date the court denied petitioner’s motion for review of response to petitioner’s request for admissions the court found that respondent’s answers were sufficient on date petitioner filed a motion to reconsider the court’s order of date petitioner stated that he was seeking respondent’s position on a point of law regarding the nature of the income_tax on date the court denied this motion on date petitioner filed a motion for leave to file interlocutory appeal seeking review of the court’s denial of petitioner’s motion to reconsider court’s order of date petitioner stated that he was seeking respondent’s policy and respondent objected to these paragraphs on the ground that the request for admissions sought admissions based on statements of law rather than statements of fact -- - procedure on a point of law regarding the nature of the income_tax on date the court denied this motion on date petitioner filed a motion to quash subpoena duces tecum the subpoena required petitioner to appear minutes before the trial and to bring certain documents with him on date the court denied this motion on date petitioner filed a motion for reconsideration of the court’s order of date on date the court denied this motion on date over a month after the trial of this case petitioner filed a motion to reconsider the denial of motion to quash subpoena duces tecum on date the court denied this motion at trial the court warned petitioner that his arguments were frivolous and of the provisions of sec_6673 petitioner filed several frivolous documents with the court petitioner’s position based on stale and meritless contentions is manifestly frivolous and groundless and he has wasted the time and resources of this court accordingly we shall impose a penalty of dollar_figure pursuant to sec_6673 to reflect the foregoing decision will be entered for respondent
